Mr. Justice Phillips delivered the opinion of the court: The claimants, G. H. Schanbacher and Son, claim that they did services for the State at its request, to-wit: Painting the canvas pedestals of the statues of Tates and Palmer on the Capitol grounds. The work and material are shown to be worth $28.00. The work was approved and accepted by the defendant through its supervising architect of the Department of Public Works and Buildings. No available funds could be found with which to pay the bill and the claim being filed in this court the Attorney General consents in writing, to its allowance. The court awards the claimant the sum of $28.00.